Citation Nr: 1337171	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-31 858	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for hypertension.

2.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for malignant melanoma.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to August 1967 and from May 1972 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision and an August 2006 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans' Affairs (VA).  

The Veteran requested a hearing before the Board in his July 2008 Substantive Appeal.  He withdrew his hearing request in a June 2010 letter. 

In a July 2011 letter the Veteran revoked his appointment of his then representative. He has not appointed a new representative since July 2011. 

The RO reopened the Veteran's previously denied claim for service connection for hypertension; the Board is required to make an independent determination.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The claims for service connection for hypertension and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Entitlement to service connection for COPD and melanoma was denied in a May 1990 rating decision; the Veteran did not initiate an appeal of this decision and did not submit new and material evidence within the appeal period.  

2.  The evidence considered by the May 1990 rating decision included the Veteran's service treatment records, statements from private doctors, and the report of a VA examination; this decision denied service connection for COPD and melanoma on the basis that neither of these disabilities was shown during service.  

3.  A request to reopen the claims for service connection for COPD and melanoma was most recently denied in a September 2004 rating decision; the Veteran did not initiate an appeal of this decision and did not submit new and material evidence within the appeal period.  

4.  Evidence received regarding the Veteran's COPD and melanoma since September 2004 pertains only to current treatment of these disabilities, and does not relate to the reasons for the original denials.

5.  Service connection for hypertension was denied in September 2004 rating decision; new and material evidence or a notice of disagreement was not received within one year of the notice of that decision.

6.  Evidence received since the September 2004 rating decision relates to a previously established element of the claim and raises a reasonable possibility of substantiating the claim.

7.  The Veteran's diabetes mellitus type 2 requires the use of insulin and a restricted diet without regulation of activities, ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or progressive loss of weight and strength.  Nephropathy and neuropathy due to diabetes have each been assigned separate evaluations. 


CONCLUSIONS OF LAW

1.  The May 1990 rating decision that denied service connection for COPD and melanoma is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156.  

2.  The evidence received since the Veteran's most recent attempt to reopen his claim for service connection for melanoma in September 2004 is not new and material.  38 U.S.C.A. §§ 1110, 5107(b), 7105; 38 C.F.R. §§ 3.105(a), 3.156, 3.303(a).  

3.  The evidence received since the Veteran's most recent attempt to reopen his claim for service connection for COPD in September 2004 is not new and material.  38 U.S.C.A. §§ 1110, 5107(b), 7105; 38 C.F.R. §§ 3.105(a), 3.156, 3.303(a).  

4.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.119, Code 7913 (2013). 

5.  The evidence received since the Veteran's most recent attempt to reopen his claim for service connection for hypertension is new and material.  38 U.S.C.A. §§ 1110, 5107(b), 7105; 38 C.F.R. §§ 3.105(a), 3.156, 3.303(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, in requests to reopen a claim based on new and material evidence, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1, (2006).  

In this case, the Veteran was provided with a letter in April 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini, for the issue of TDIU.  He was also provided a letter in July 2007 that contained all of the required for the remaining issues.  The information required by Kent was also included in this letter.  These letters were provided to the Veteran prior to the initial adjudication of his claims.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  He provided the names of VA clinics where he alleges he was treated around the country, and for any in which records were not found there has been a formal finding that those records are missing and unavailable.  Records have been obtained from the Social Security Administration (SSA).  The Veteran has withdrawn his request for a hearing.  He was afforded an adequate VA examination for his diabetes.  Although he has not been provided a VA examination in regards to the claims he wishes to reopen, the duty to assist does not include an examination for claims to reopen unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

New and Material Evidence

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for melanoma and COPD was first denied in a May 1990 rating decision.  The Veteran was notified of this decision in a June 1990 letter and provided his appellate rights, but he did not submit a notice of disagreement within one year of receipt of the letter.  Furthermore, the Veteran did not submit new and material evidence prior to the expiration of the appeal period.  Therefore, the May 1990 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it has a reasonable possibility of substantiating the claim.  The term "reasonably likely to substantiate the claim" has the same meaning as it does in 38 C.F.R. § 3.159(c)(4) (2013), pertaining to when VA has a duty to provide an examination.  Hence if the new evidence would trigger the duty to obtain an examination if the claim was reopened, it raises a reasonable possibility of substantiating the claim.  Shade, at 121.

Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence considered in the May 1990 rating decision included the Veteran's service treatment records.  He was also provided a VA examination, and statements from various private doctors were considered.  The decision found that a malignant melanoma had been identified and removed in 1986, and that COPD was currently shown by the evidence.  However, the decision also found that neither of these disabilities was shown in service.  

A request to reopen his claims for service connection for COPD and melanoma was denied in a September 2004 rating decision.  The Veteran did not submit a notice of disagreement with this decision, and no additional new and material evidence was submitted within the appeal period.  Additional evidence considered in that decision consisted of VA treatment records and statements from the Veteran which did not pertain to COPD or melanoma.  Additional VA treatment records and statements were received within the year after notice of the September 2004 rating decision, but these did not pertain to COPD or melanoma.

The September 2004 rating decision is final, and the Board will examine the evidence received since September 2004 in order to determine whether or not it is new and material.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

COPD

The evidence received since September 2004 consists of several volumes of VA treatment records, as well as the reports of various VA examinations.  This includes a November 1997 report of a VA chest X-ray that showed significant changes of COPD suspected but no active disease.  This report was constructively of record at the time of the prior 

A March 2005 VA examination did not find any abnormality of the lungs, and the only relevant diagnoses were morbid obesity and dyspnea due to body habitus and immobility.  

A June 2007 report of a chest X-ray showed a normal chest without acute infiltrate.  

A June 2010 report by a social worker says that the Veteran has a 40 year history of smoking.  

The remaining evidence consists of records showing that the Veteran has been followed by VA for his many health problems since 2004, and the problem lists included COPD.  

In spite of the large volume of material received since September 2004, the Board must find that none of the evidence is new and material.  Every item of evidence that pertains to the Veteran's chests or lungs relates to his current condition.  The May 1990 rating decision that initially denied entitlement to service connection for COPD recognized that the Veteran had a current diagnosis of COPD.  The Veteran's claim was denied on the basis that there was no evidence of COPD in service.  The Veteran has not submitted a single item of evidence that purports to show that he had COPD in service or that otherwise relates his current COPD to service.  In other words, none of the additional evidence relates to an unestablished fact necessary to substantiate the claim.  In the absence of such evidence, none of the additional records are material, and there is no basis on which to reopen the Veteran's claim.  

Melanoma

The Veteran argues that his melanoma is the result of exposure to herbicides such as Agent Orange during service.  As a Veteran who served in Vietnam, the Veteran is presumed to have been exposed to such herbicides.  38 C.F.R. § 3.307.  However, melanoma is not a disease that can be presumed to be associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran can still establish entitlement to service connection for his melanoma with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As with the COPD, the evidence received since September 2004 consists of several volumes of VA treatment records, as well as the reports of various VA examinations.  Copies of private medical records were also received.  

The private medical records include July 1986 notes that show the initial diagnosis and removal of the melanoma.  The examiner did not express any opinion regarding etiology.  

An August 2004 VA dermatology consult states that the Veteran had a melanoma removed from his back in 1988.  The examiner added that there is no evidence of new or recurrent skin cancer.  

May 2009 records show that the Veteran had a possible melanoma lesion of the right frontal skull.  He underwent a biopsy in June 2009 due to a suspected recurrence of the melanoma.  The results of the biopsy are not included in the record, but while a May 2010 treatment record notes the Veteran's belief that his melanoma had been present since 1971, it also states that there had been no recurrence of the melanoma.  

Again, as with the COPD, the Board must find that none of the evidence is new and material.  Every item of evidence that pertains to the Veteran's melanoma relates to his current condition.  The May 1990 rating decision that initially denied entitlement to service connection for melanoma recognized that the Veteran had a current disability as did the September 2004 disability.  The Veteran's claim was denied on the basis that there was no evidence of melanoma in service.  The Veteran has not submitted a single item of evidence that purports to show that he had melanoma in service, that melanoma is related to herbicides such as Agent Orange, or that otherwise relates his melanoma to service.  In other words, none of the additional evidence relates to an unestablished fact necessary to substantiate the claim.  The evidence is not both new and material, and the Veteran's claim cannot be reopened. 

Hypertension

Service connection for hypertension was originally denied in the same May 1990 rating decision that denied his claims for service connection for COPD and melanoma.  That last final denial of service connection for hypertension was in the September 2004 rating decision.  At the time of the denials there was a lack of evidence linking the current disease to service or a service connected disability.  New and material evidence was not received within one year of the 2004 decisions and a notice of disagreement was not received.

The Veteran was afforded a VA examination in September 2007.  The examiner stated that he could not provide an opinion as to whether hypertension was related to service without resort to speculation.  This opinion raises a possibility that the claimed hypertension is related to service.  As such, the examination is new and material evidence, and the claim is reopened.

Increased Rating

The Veteran contends that the 20 percent evaluation assigned to his diabetes mellitus is inadequate to reflect the impairment that is caused by this illness.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may; however, experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 percent disabling.  

When insulin and a restricted diet is required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  

When diabetes mellitus is manageable by restricted diet only, a 10 rating is warranted.  

Note one state that the adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Note two states that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119, Code 7913. 

Under Diagnostic Code 7913, "regulation of activities" is "avoidance of strenuous occupational and recreational activities."  Id.  The Court has clarified that the term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

All of the listed criteria for a given percentage must be present under Diagnostic Code 7913, to warrant that rating.  Id.; cf. 38 C.F.R. § 4.21.

Entitlement to service connection for diabetes mellitus was established in May 2002 rating decision.  A 20 percent evaluation was assigned for this disability and remains in effect. 

The relevant evidence consists of VA treatment records dating from 2007 to the present.  These show ongoing monitoring and treatment for many disabilities, including diabetes.  The Veteran has also been afforded VA examinations since he submitted his 2007 claim.

The Veteran was afforded a VA examination for diabetes in July 2007.  He complained of a loss of strength, but there were no restricted activities due to his diabetes.  The Veteran did not have a history of hypoglycemia but he did have a hospitalization the previous year for elevated blood sugars.  His diabetes was treated with oral hypoglycemics but there was no insulin use.  The Veteran was following a diabetic diet.  He denied any neurological changes and symptoms.  The Veteran saw his diabetic care provider every four to six months.  The diagnoses included diabetes mellitus type 2 noninsulin-dependent without residual. 

A VA treatment note from April 2010 reports that the Veteran had a history of diabetes.  He did not check his blood sugars regularly.  There were no hypoglycemia symptoms.  He said he took medications as directed, but was not following a diabetic diet.  He had not had an eye examination in over a year.  Laboratory results showed that the Veteran's glucose was high.  The diagnoses included type 2 diabetes, uncontrolled.  The Veteran was counseled to follow a strict diabetic diet and to check his blood sugars.  

A June 2011 VA treatment record found in Virtual VA shows that the Veteran called to complain about hyperglycemia.  It was noted that the Veteran used insulin subcutaneously three times a day but he was unsure of how much insulin to take.  He was encouraged to come to the urgent care center within the next 12 to 24 hours for an evaluation.  There is no record that the Veteran did so. 

Electronic VA records include a March 2012 endocrinology consultation report.  The Veteran was noted to have trouble with sugar.  He had never been in a diabetic related coma.  A list of active outpatient medications shows that the Veteran received subcutaneous insulin four times a day.  

The Veteran underwent an additional examination for his diabetes in September 2012.  He was noted to be insulin dependent but without functional limitations.  The Veteran was required to take more than one insulin injection each day.  He did not require regulation of activities.  The Veteran had not experienced any episodes of ketoacidosis or hypoglycemia requiring hospitalization during the past year, and he visited his diabetic care provider less than two times each month.  

There had been no progressive unintentional weight loss or loss of strength due to diabetes.  The Veteran did have diabetic peripheral neuropathy and diabetic nephropathy, but no other conditions attributable to diabetes were noted.  There were no functional impairments due to the diabetes.  The diagnosis was diabetes mellitus type 2; insulin dependent; no functional limitations.  A separate eye examination conducted at this time was negative for any diabetic eye disease.  

Analysis

The evidence shows that the Veteran started to require the use of insulin during the course of this appeal.  However, insulin use is contemplated in the criteria for a 20 percent rating.  The evidence does not show that the Veteran has ever required regulation of activities.  The September 2012 examination specifically states that the Veteran did not require regulation of activities, and there is no evidence to the contrary.  Treatment records contain no medical evidence of such regulation.  

The evidence is also negative for other symptoms that would indicate a higher evaluation such as episodes of ketoacidosis or hypoglycemic reactions that required hospitalizations or twice monthly visits to his care provider.  The record shows only a single complaint of hypoglycemia that was reported over the phone by the Veteran without evidence of any follow-up treatment.  Finally, there is no evidence of loss of weight or strength.  The Veteran had subjective complaints of loss of strength at the September 2007 VA examination but this was not objectively confirmed.  More recently the September 2012 VA examination found that he did not have loss of strength.  

The record does show that the Veteran has diabetic neuropathy and nephropathy due to his diabetes, but separate evaluations for these disabilities were established in a March 2013 rating decision.  As there is no evidence of any other symptoms that would meet the criteria for an evaluation in excess of 20 percent, entitlement to an increased rating is not merited.  38 C.F.R. § 4.119, Code 7913.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms from his diabetes.  The Veteran's care providers have not identified any symptoms attributable to the diabetes that are not contemplated by the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

New and material evidence has not been received to reopen the Veteran's claim for service connection for malignant melanoma; the appeal is denied. 

New and material evidence has not been received to reopen the Veteran's claim for service connection for chronic obstructive pulmonary disease; the appeal is denied.  

New and material evidence has been received to reopen the claim for service-connection for hypertension; the appeal is to this extent allowed.

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied. 


REMAND

As noted, the September 2007 examiner stated that he could not provide an opinion without resort to speculation.  He did not provide any reasons for the inability to provide the necessary opinion.  It is therefore inadequate.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Similarly, the September 2012 diabetes examination included a worksheet on which the examiner checked "no" with regard to a question as to whether there was hypertension related to diabetes mellitus related to service.  This opinion is also inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's claim for TDIU, is inextricably intertwined with the service connection claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran has hypertension related to service, including the service connected diabetes and associated diabetic nephropathy. 

The claims folder must be made available for review, and the examination report should state that the claims folder and electronic record have been reviewed.  

The examiner should answer the following questions:

a) Is it as likely as not that the Veteran's hypertension was incurred in or aggravated by active service?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's hypertension was incurred due to his service connected diabetes mellitus or any other service connected disability? 

c) If the answered to (a) and (b) are both negative, is it as likely as not that the Veteran's hypertension was aggravated (increased in severity beyond the natural progression) due to his service connected diabetes mellitus or any other service connected disability?  

If yes, is there medical evidence created prior to the aggravation or between the time of aggravation and the current level of disability that shows a base line of hypertension prior to aggravation? 

If hypertension is service connected, would it preclude gainful employment consistent with the Veteran's education and employment experience as a traffic controller?

The reasons for all opinions should be provided.  

If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for that opinion should be identified, and any missing evidence that might enable the examiner to provide the opinion should be identified.  

2.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


